FILED
                                                                                 17-0991
                                                                                 12/18/2017 11:25 AM
                                                                                 tex-21345413
                                                                                 SUPREME COURT OF TEXAS
                                                                                 BLAKE A. HAWTHORNE, CLERK




                                 Nicholas LaHood
                              Criminal District Attorney
                                   Bexar County, Texas
December 18, 2017


Blake A. Hawthorne, Clerk
Supreme Court of Texas
Supreme Court Building
201 W. 14th Street Room 104
Austin, Texas 78701


                     RE:    In the Interest of: J.S.R., A Child
                            Appellate Case No. 04-17-00298-CV
                            Supreme Court Case No. 17-0991
Dear Mr. Hawthorne:

The Appellant’s counsel in the instant case has filed a Petition for Review. Due to the
nature of the Appellant’s pleadings before this Court, the State waives filing a response at
the present time. Should the Court grant the petition, the State stands ready to file a brief
in response to that pleading.

Thank you in advance for your consideration.

Sincerely yours,
/s/ Mary Beth Welsh
MARY BETH WELSH
Assistant Criminal District Attorney
Bexar County, Texas
Elizondo Tower
101 W. Nueva
(210) 335-2413
S.B.N. 00785215
Attorney for the State
                                                      cc: Shawn Sheffield
                                                        PO Box 276343
                                                        San Antonio, Texas 78227


                                                        Alana Pearsall
                                                        11107 Wurzbach Rd.
                                                        Ste.602
                                                        San Antonio, Texas 78230




CERTIFICATE OF SERVICE AND COMPLIANCE

I, Mary Beth Welsh, certify that a true and correct copy of the above foregoing
waiver was served on the attorney of record on the 18th day of December, 2017 in
the manner described below:


Via Electronic Service
Shawn Sheffield
Sheffieldlaw@yahoo.com

Alana Pearsall
PearsallLawFirm@aol.com




                                                             /s/ Mary Beth Welsh
                                               ____________________________
                                                                Mary Beth Welsh
                                              Assistant Criminal District Attorney